Name: Commission Regulation (EEC) No 3636/91 of 13 December 1991 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1991/92 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 91 Official Journal of the European Communities No L 344/49 COMMISSION REGULATION (EEC) No 3636/91 of 13 December 1991 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1991/92 wine year concluded, in accordance with the provisions of Commis ­ sion Regulation (EEC) No 1059/83 (3), for :  table wines, provided that the conditions of Article 6 of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must. Article 2 The minimum quality conditions that must be met by table wines which may be covered by a storage contract shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734910 (2), and in particular Articles 32 (5) and 81 thereof, Whereas the forward estimate drawn up for the 1991 /92 wine year indicates that the quantities of table wine available at the beginning of the wine year exceed by more than four months' supply those normally used up over the year ; whereas the conditions for authorization of long-term storage contracts specified in Article 32 (4) of Regulation (EEC) No 822/87 are therefore met ; Whereas the abovementioned forward estimate indicates the existence of surpluses of all types of table wine and of table wines which stand in close economic relationship to those types of table wine ; whereas it should therefore be made possible for long-term contracts to be concluded for those types of table wine ; whereas it is necessary by the same token to open this possibility for grape must, concentrated grape must and rectified concentrated grape must ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 During the period 16 December 1991 to 14 February 1992 long-term private storage contracts may be Article 3 Producers who, within the limits laid down in the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contract for a table wine shall , when submitting applications for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. For this purpose producers shall submit a copy of the production declaration(s) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 3929/87 (4). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p . 6 . 0 OJ No L 116, 30. 4. 1983, p . 77. (4) OJ No L 369, 29 . 12 . 1987, p . 59 . No L 344/50 Official Journal of the European Communities 14. 12. 91 ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES I. white wines (a) minimum actual alcoholic strength : 10,5% vol ; (b) minimum total acidity (expressed as tartaric acid) : 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; (c) maximum volatile acidity : 9 milliequivalents per litre ; (d) maximum sulphur dioxide content : 1 55 milligrams per litre . II . Red wines (a) minimum actual alcoholic strength : 10,5 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; (c) maximum volatile acidity : 11 milliequivalents per litre ; (d) maximum sulphur dioxide content : 115 milligrams per litre. Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply. Conditions (a) and (d) do not apply to table wines of types R III, A II and A III . (') Article 127 of the Act of Accession.